Citation Nr: 1138615	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  91-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether injuries sustained in a February 24, 1980, automobile accident were the result of willful misconduct.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and brother-in-law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to December 1982.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 1994 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  After remanding the issue in February 1996, October 1996 and February 2004, the Board held in a December 2006 decision that the injuries the Veteran sustained in a February 24, 1980, automobile accident were the result of willful misconduct.  

The appellant appealed the Board's December 2006 decision to the Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion to Remand the Decision of the Board of Veterans' Appeals (Joint Motion) in February 2008.  By order dated in February 2008, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The Board accordingly remanded this case in December 2009 for additional development consistent with the Joint Motion.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

Competent objective evidence of record establishes that the Veteran was severely intoxicated from drinking alcohol on February 24, 1980, and that any disability from a motor vehicle accident which occurred on February 24, 1980, was proximately and immediately due to the veteran's intoxication from the drinking of alcohol.



CONCLUSION OF LAW

Injuries sustained in a February 24, 1980, automobile accident were the result of willful misconduct.  38 U.S.C.A. §§ 105, 1131, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in December 2004, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The letter specifically requested that he identify or submit evidence that coincided with the February 1980 accident, to include evidence that showed the accident was not the result of willful misconduct.  The letter also requested that he submit any evidence in his possession pertinent to his claim.  In April 2006 correspondence, VA informed him of potential rating criteria as well as the law pertaining to effective dates.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in supplemental statements of the case (SSOCs) dated in December 2005, February 2006 and July 2011, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The Veteran's representative has argued that additional notice regarding willful misconduct should be issued.  See October 2006 informal hearing presentation.  However, even if the December 2004 letter were to be considered insufficient, there has been no prejudice shown or argued by the Veteran.  It is clear from the Veteran's statements in support of his claim, and from the arguments proffered by his representative, that he has actual knowledge regarding this appeal.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the record contains the Veteran's service medical records, private hospitalization and ambulance records that resulted from his February 1980 accident, post-service VA medical records, and Social Security Administration records.  The record also contains the transcript of a May 2004 hearing before the undersigned Veterans Law Judge, and the Veteran's statements in support of his claim.  A May 2002 SSOC notified the Veteran of VA's inability to obtain some records due to most having been destroyed or being unavailable.  A May 2003 SSOC notified the Veteran of the federal standards used to evaluate levels of intoxication.

Pursuant to the Board's December 2009 remand, VA attempted to obtain additional records.  Correspondence dated in May 2011 informed VA that records for the Veteran's December 1980 case were no longer available at the Fort Gordon installation.  The correspondence informed VA to contact the Crime Records Center at Fort Belvoir.  

In June 2011 correspondence, the US Army Crime Records Center informed VA that it had no records with respect to a December 1980 automobile accident at Fort Gordon.  In July 2011 correspondence, the US Army Crime Records Center again informed VA that it had no records with respect to a February 1980 automobile accident in grand Rapids, Michigan.  A VA Report of General Information dated later that month provides that VA informed the Veteran by telephone of the unavailability of the police reports associated with the February and December 1980 automobile accidents.  A VA memorandum also dated later that month provides that VA had determined that copies of records from the Provost Marshall's Office at Fort Gordon, Georgia, regarding the Veteran's automobile accidents in February and December 1980 were unavailable for review.  The memorandum observes that all procedures to obtain these records had been correctly followed, evidence of efforts were in the file, all efforts to obtain the records had been exhausted, and further attempts would be futile.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.

Factual Background

On February 24, 1980, the Veteran was involved in an automobile accident in Grand Rapids, Michigan, at approximately 12:30 am.  While home on leave, the Veteran was driving a car that struck a tree at a high rate of speed.  The Michigan Fire Incident Reporting System incident report indicates the ambulance received the alarm at 1:15 am and arrived at the scene at 1:18 am, at which time the Veteran was extricated from his vehicle.  He was comatose and had a laceration on the right side of his forehead.  Medical assistance was provided which the incident report indicates possibly saved the Veteran's life.  He was transferred to St. Mary's Hospital.

The emergency room record indicates the Veteran was admitted at 2:00 am and he woke up after approximately 15 minutes.  Additional emergency room records indicate blood work was drawn at 2:10 am (laboratory reports not of record) and the Veteran awoke, opened his eyes and had appropriate verbal response following verbal commands.  The 2:00 am record contains hand-written test results with an "mg-158" notation.  While it is unclear from this record alone that this references the Veteran's blood alcohol levels, the hospital discharge summary reflects that the attending physician noted the Veteran's blood alcohol was elevated to the 150 range at the time of admission.  Additionally testing was done on blood collected at 5:25 am which showed that Veteran's blood alcohol was still elevated (to 58 mg/df).

The discharge summary shows the Veteran was discharged in good condition on March 1, 1980, with diagnoses of a fracture of the right ulna, tibial plateau fracture, scalp laceration, cerebral concussion, possible skull fracture, and renal contusion.  The Veteran was transferred to the orthopedic clinic of the Dwight David Eisenhower Army Medical Center on March 14, 1980, for continued treatment of his broken right arm and right leg.  An admission and coding form reflects in the "For Local Use" section that the Veteran was not under the influence of alcohol or drugs, a blood alcohol test was not performed, and that the injury (multiple fracture of right arm) was incurred in the line of duty.  The form has a date of disposition of May 6, 1980 and is signed by Major Kerins, the admitting officer.  The Veteran was discharged on May 6, 1980.  See discharge narrative summary.  The Veteran was returned to duty to a job where he could sit at a desk and be protected from re-injuring his right knee.  See August 1981 third party liability notification form showing computation of military hospital care charges.

Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Here, it is undisputed that the Veteran was on authorized leave from active duty on February 24, 1980, and that he was involved in a car accident that resulted in serious injuries.  The Board is mindful of the statutory presumption of service connection for a disability first manifested or aggravated by active military service.  See 38 U.S.C.A. § 105 (West 2002); Shedden v. Principi, 381 F.3d 1163, 1167 (2004).  However, this presumption may be rebutted when the preponderance of the evidence shows that such injury or disease was a result of a person's own will misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); Thomas v. Nicholson, 423 F.3d 1279, 1283-84 (2005).

Willful misconduct is an act involving conscious wrongdoing or a known prohibited action.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(n) (2011).  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violation of police regulations or ordinances does not per se constitute willful misconduct and willful misconduct is not determinative unless it is the proximate cause of injury, disease or death.  Id. at (2) and (3).  As shown above, the Veteran's emergency room records show that blood was drawn within minutes of his 2:00 am arrival at the emergency room and that this test showed blood alcohol levels elevated to the 150 range.  See also hospital discharge summary.  The medical records reflect this level of blood alcohol is indicative of a severely intoxicated person.  See 12-Chemistry II form dated February 24, 1980.  The standards used by the Nation Safety Council, US Department of Transportation, and the Department of the Army indicate that the Veteran's blood alcohol percentage of .15 at the time of his arrival at the emergency room presumptively establishes that he was under the influence of intoxicating liquor.

As the Veteran was still severely intoxicated upon his arrival at the emergency room more than an hour after the accident had first occurred, the evidence is such that it must be concluded that the Veteran was severely intoxicated at the time of the accident.  When the drinking of an alcoholic beverage to enjoy its intoxicating effects and the intoxication results in the disability, the disability will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2011).  Here, via statements in support of claim and testimony at the May 2004 hearing, the Veteran argues that the accident was due to snowy and icy weather conditions.  However, the evidence shows the Veteran was severely intoxicated and drove a motor vehicle during such alleged conditions and hit a tree at a high rate of speed.  See February 1980 incident report.  Based on the notation of a high rate of speed and the medical evidence showing severe intoxication, the Board concludes that the preponderance of the evidence shows the proximate cause of the Veteran's February 24, 1980, automobile accident and resulting disabilities was due to his willful misconduct.

The Veteran and his representative have made numerous assertions that can be distilled into three general allegations: (1) the evidence does not show the Veteran was intoxicated at the time of the accident: (2) the statutory presumption of a "line of duty" determination is for application: and (3) the proximate cause of the accident was icy road conditions, not alcohol.

As for the Veteran's arguments that he was not intoxicated at the time of the accident, the Veteran points to the blood alcohol result of 58 mg/df.  See, e.g., May 2004 hearing transcript.  However, this test result was from a blood sample collected at 5:25 am.  This evidence supports the conclusion that the Veteran was severely intoxicated at the time of the accident since, after almost five hours had elapsed from the time of the accident, his blood alcohol levels were still elevated.  A February 2006 letter from a private physician indicates that the Veteran's February 1980 hospitalization records were reviewed and that the only reference made regarding the blood alcohol level of the Veteran on his arrival was the March 1980 discharge summary.  The private physician indicated there was no lab result documenting the Veteran's initial blood level when he first arrived and definitive data was not available.  However, the letter does not reflect that the private physician opined that the Veteran was not intoxicated at the time of his accident.  Nor did he refer to the laboratory notations found on the emergency room record that shows the blood was taken at 2:10 am or the handwritten notations on the additional records.  The private physician did not state whether the Veteran's elevated blood alcohol level at 5:25 am was indicative of earlier intoxication.  As such, the February 2006 letter is of little to no material or probative value.

Moreover, the Veteran's testimony at the June 2000 hearing that the attending physician's opinion of his blood alcohol level at the time of admission was biased is without any supporting argument, especially in light of the fact that blood was tested at 2:10 am.  Additionally, the Veteran's argument that a Michigan Department of State request form (that shows no alcohol-related convictions) is evidence that he was not intoxicated at the time of the February 1980 accident is without merit.  The request form specifically notes that there were no alcohol-related convictions within the time frame requiring plate confiscation.  There is no indication the time frame requiring confiscation would date back to 1980.

The May 2004 hearing transcript reflects that instead of drinking, he had been on medication (taking Robitussen or some other type of liquid medication) and this is the reason for the 58 mg/df blood alcohol test result.  In support of this contention (and without addressing how a cough medicine would still result in an elevated blood alcohol more than five hours after the accident), the Veteran testified that he had never been a drinker and that the only time he had ever drank alcohol was in boot camp.  However, his service medical records show that he was treated for alcohol abuse in September 1983 and underwent detoxification.  The discharge summary reflects the Veteran reported that he started heavy drinking in 1974, had joined Alcoholic Anonymous in 1981, and started drinking again in June 1983.  As the Veteran's service medical records clearly show a history of heavy drinking, the Veteran's May 2004 testimony that he had never been a drinker and that he had only taken some sort of medication prior to driving in February 1980 is not credible.

As for the Veteran's second argument, the May 2004 hearing transcript indicates the Veteran's representative argued that a "colonel" had made a line of duty determination and thus, in essence, VA was bound by this determination as per 38 C.F.R. § 3.1(m).  The record contains a duty status determination, signed by a captain, that the Veteran was not under the influence of alcohol or drugs and that the injury was incurred in the line of duty.  But this determination was made in connection with a December 16, 1980, automobile accident in Augusta, Georgia.  No such official determination was made in connection with the February 24, 1980, vehicle accident in Grand Rapids, Michigan.  Instead, there is merely a "For Local Use" section of an admission and coding form, signed by a major, that the Veteran was not under the influence of alcohol and that the injury was incurred in the line of duty.  Even were this form to be considered an official service department finding that the Veteran's injures were incurred in the line of duty, the same form notes that blood alcohol tests were not performed and, thus, this conclusion was not reached based on the medical evidence at the time of the Veteran's accident in Michigan.

Finally, the Board is unpersuaded that the Veteran's accident, as per his allegations, was solely due to inclement weather.  As indicated above, the Veteran's vehicle hit the tree at a high rate of speed.

In short, the preponderance of the evidence shows the proximate cause of the Veteran's February 24, 1980, accident and resulting disabilities was due to his willful misconduct.  As such, this appeal is denied. 


ORDER

Injuries sustained in a February 24, 1980, automobile accident were the result of willful misconduct.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


